Mr. Justice Farmer, dissenting: I know of no rule of law requiring any particular interpretation of or limitation to be placed upon the words “natural heirs,” regardless of what the intention of the testator may have been as expressed in his will. If from the whole instrument it appears that the testator means children by the use of that term, that interpretation should be given it; but if he meant all persons whose relation to the devisee was such that under the laws of descent they would inherit, then there is no rule of law prohibiting that construction being given the words used. “Heirs” has a well known technical meaning, and if there be no words in any part of the will to control, the term must be interpreted according to its strict and technical import. (Rawson v. Rawson, 52 Ill. 62; Ryan v. Allen, 120 id. 648.) Authorities are abundant to the effect that the technical meaning of the word “heir” or “heirs” in a will will be given it, unless it appears from the will that the testator intended the word should be given a different interpretation. The only basis for the claim that the words used in the will before us were not intended to be given their technical meaning is, that the word “heirs” is qualified by the preceding word “natural.” The use of that word does not by any means render it certain that the testator meant children of a devisee, and if there were no other provision in a will indicating the sense in which the words are used, it would be a matter of some doubt whether it was the intention of the testator to limit those who would take in case of the death of a devisee, to particular heirs of the devisee, namely, children. In Ryan v. Allen, supra, this court held “nearest heirs” had no different meaning from heirs general. Reading the words used by the testator in connection with the fourth clause of the will, it seems clear that he did not intend appellants to have any part of his estate except the provision made for them in the fourth clause. This intention would be defeated by construing the words “natural heirs” to mean children. This construction we are not bound to give these words by any rule of law, and as such a construction would defeat the intention of the testator, it is, in my judgment, unauthorized by the rules governing the construction of wills.. As I interpret the will, the intention of the testator was that in case of the death of a devisee before the devisee’s estate took effect the property devised should go to the heirs of the devisee, and this meant collateral -heirs in case the devisee left no children. This provided for the contingency of the death of a devisee before the death of the testator. But by the fourth clause of the will appellants were excluded, and the testator intended the property to go to the heirs generally of a deceased devisee, except appellants, to whom he had given all he intended them to have of his estate. All others who answer the description of heirs of the deceased devisee, Alexander Millen, Jr., would in my opinion take the property devised him according to the laws of descent.